Citation Nr: 1111285	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-34 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for nephrolithiasis (kidney stones).


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for kidney stones and assigned an initial non-compensable (i.e. zero percent) disability rating effective from September 29, 2003.

In December 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  All requested development has been completed and the claim is again before the Board.


FINDING OF FACT

The Veteran's service-connected kidney stones are not productive of recurrent stone formation, with only an occasional attack of colic, but not infected or requiring catheter drainage.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected kidney stones are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.115b, Diagnostic Codes 7508, 7509 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2003 and March 2006.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The March 2006 letter also complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  

In any event, in cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required Statement of the Case (SOC) (and even three Supplemental SOCs (SSOCs)) discussing this downstream element of his claim for a higher initial rating for his kidney stones and citing the applicable statutes and regulations.  Moreover, in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and private treatment records in support of his claim.  In addition, the RO arranged for two VA compensation examinations, initially in December 2004, with an addendum in February 2005, to first determine whether the Veteran was entitled to service connection, and more recently in May 2010 to reassess the severity of his kidney stones, which is now the determinative downstream issue since his appeal is for a higher rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the most recent VA compensation examination of the Veteran's kidney stones was in May 2010, so relatively recently, and as a consequence of a prior Board remand.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, in obtaining the May 2010 VA compensation examination, the Board is also satisfied as to substantial compliance with its December 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to an Initial Compensable Rating for Service-Connected Kidney Stones

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Here, the Veteran's claim for a higher evaluation for kidney stones is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Kidney stones (in medical terminology called nephrolithiasis) are evaluated under Diagnostic Code 7508.  Under this section, nephrolithiasis is to be evaluated as hydronephrosis under Diagnostic Code 7509, except for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year, which would warrant a 30 percent evaluation.  38 C.F.R. § 4.115b.

Under Diagnostic Code 7509, hydronephrosis is evaluated primarily on the basis of attacks of colic, with severe cases rated as renal dysfunction.  A 10 percent evaluation is assigned for attacks of colic that are only occasional, not infected and not requiring catheter drainage.  A 20 percent evaluation is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent evaluation is assigned for frequent attacks of colic with infection (pyonephrosis), with kidney function impaired.  38 C.F.R. § 4.115b.

In cases of renal dysfunction, a zero percent evaluation is assigned for albumin and casts with a history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Service connection for kidney stones was granted in the February 2005 rating decision effective from September 29, 2003, the date the Veteran's claim for service connection was received.  Since that time, the Veteran's service-connected kidney stones have been rated as noncompensable.

A review of the record shows that the Veteran has, at most, had three episodes of kidney stones.  The first time was reportedly in March 1969 while on active duty when he presented with pain and vomiting.  The Veteran's STRs reported he had a 2 mm calculus near the right urethra-vesicle.  Shortly after this diagnosis, the Veteran passed a stone.  His August 1969 separation examination noted this in-service treatment for kidney stones.

In 1970, pursuant to lay statements provided by his wife and brother in August and September 2004, the Veteran was again treated for kidney stones.  However, since that time, there has been no recurrence of kidney stones as shown by the medical evidence and reported by the Veteran until March 2002.  Specifically, private treatment records from Dr. E.M., beginning in September 1989, fail to reveal any complaints or treatment for kidney stones until March 2002, when he was referred to a urologist.  

Concerning this, private treatment records from Dr. A.D., the Veteran's urologist, dated March 2002 to August 2003, show the Veteran suffered from a kidney stone and underwent surgery in August 2002.  The March 2002 CT scan resulted in a diagnosis of small bilateral renal calculi and left-sided hydronephrosis.  The August 2002 operative report revealed the Veteran had a large median lobe and large lateral lobes, which were enucleated to completion.  He underwent a laser transurethral resection of the prostate.  However, according to an August 2003 letter, the Veteran was "voiding" well and did not require any additional treatment for 12 months.  

During the December 2004 VA compensation examination, the examiner determined the Veteran was not on dialysis and did not suffer from edema.  Further, upon physical examination, the examiner noted the epidermis and spermatic cord were normal, without tenderness or swelling.  The Veteran's diagnostic and clinical tests show that he is "status post transurethral resection of the prostate and that he [had] a history of kidney stones."  The examiner recommended the Veteran undergo further evaluation, possibly diet therapy or medication.  However, there are no additional records in the claims file demonstrating that the Veteran sought treatment, to include diet therapy and/or medication.  In February 2005, the examiner was asked to provide an addendum concerning an opinion as whether the Veteran's kidney stones are due to his military service.  There were no additional diagnostic or clinical findings in the February 2005 addendum.  

Pursuant to the Board's December 2009 remand, the Veteran underwent an additional VA compensation examination in May 2010, to determine the severity of his service-connected kidney stones.  At this examination, the Veteran reported he has not passed a kidney stone since 2002.  Upon physical examination, the examiner noted there are no voiding symptoms, incontinence, recurrent urinary tract infections, renal colic or bladders stones, acute nephritis, and no hospitalizations for urinary tract diseases.  Catheterizations, diet therapy and medications were not needed.  Further, the examiner noted two left and one right small, non-obstructing nephroliths, with no additional urinary calculi present.  The examiner also stated there were no suspicious osseous lesions found.  The examiner diagnosed the Veteran with recurrent nephrolithiasis.  

The Board also notes, pursuant to the December 2009 remand, the RO requested any additional treatment records from the Veteran.  The Veteran submitted private treatment records from Dr. B.K., dated January to December 2010, in response to this request.  However, these treatment records are for unrelated conditions and do not address his service-connected kidney stone disorder.  

Based upon the evidence of record, the Board finds that the evidence fails to demonstrate that the Veteran's service-connected kidney stones are productive of recurrent stone formation with only an occasional attack of colic, without infection and not requiring catheter drainage.  The Veteran's last reported recurrence of a kidney stone was in 2002, prior to his initial claim for service connection.  This is supported by the Veteran's own self-reported history given to the VA examiner in May 2010.  Thus, the medical evidence does not support a compensable disability rating for any time during the appeal period.  Consequently, the Board concludes that the preponderance of the evidence is against finding that a compensable disability rating for the Veteran's service-connected kidney stones is warranted.

The Board notes that it has taken into consideration whether staged ratings are warranted.  In the present case, the medical evidence shows that the Veteran's service-connected kidney stones have remained stable over the appeal period.  Thus, staged ratings are not appropriate in this case.

The preponderance of the evidence being against the Veteran's claim for a compensable disability rating for his service- connected kidney stones, the benefit of the doubt doctrine is not for application.  As a result, the Veteran's claim must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  As demonstrated above, the Veteran's disability is essentially asymptomatic and clearly contemplated in the schedular rating criteria.  

Further and as an aside, the Board finds no evidence that the Veteran's kidney stones have markedly interfered with his ability to work, meaning above and beyond that contemplated by his currently assigned non-compensable, schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  There is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




TDIU

Finally, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, Rice is not applicable to the current appeal because the Veteran has never claimed that his service-connected nephrolithiasis prevents him from obtaining and/or maintaining employment.  Nor does the record reflect such.  Thus, no consideration in this regard is warranted.


ORDER

Entitlement to an initial compensable rating for nephrolithiasis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


